842 F.2d 333
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Paul E. RUNYON, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 87-6302.
United States Court of Appeals, Sixth Circuit.
March 22, 1988.

1
Before KRUPANSKY and WELLFORD, Circuit Judges, and GILMORE, District Judge.*

ORDER

2
The plaintiff appeals from a district court order denying his application for disability benefits.  The district court's order affirmed the findings of the Secretary of the Department of Health and Human Services.


3
Rule 4(a)(1);  Fed.R.App.P., states that a notice of appeal shall be filed within sixty (60) days from a final order in an action in which an agency is a party.   Williams v. United States, 553 F.2d 420 (5th Cir.1977);  Lindsey v. Perini, 409 F.2d 1341 (6th Cir.1969) (per curiam).


4
The district court order was entered October 2, 1987.  The sixty (60) day period prescribed by Rule 4 ended on December 1, 1987.  The record shows that the plaintiff filed his notice of appeal on December 2, 1987, one day late.  The timely filing of a notice of appeal is a mandatory jurisdictional requirement this Court can neither waive nor extend.   Peake v. First National Bank & Trust Co., 717 F.2d 1016, 1018 (6th Cir.1983).  Therefore,


5
It is ORDERED that the plaintiff's appeal be dismissed sua sponte.    Rule 9(b)(1), Rules of the Sixth Circuit.  This dismissal does not foreclose any additional recourse available to the plaintiff.



*
 The Honorable Horace W. Gilmore, U.S. District Judge for the Eastern District of Michigan, sitting by designation